Hon. Herbert B. Evans Chief Administrative Judge Office of Court Administration
Your counsel has requested our opinion whether a city, village or town, without specific authorization by State statute, may authorize the return of parking summonses to the police department with discretion vested in the police to collect a penalty or otherwise dispose of the summons and provide that only upon failure of payment or other disposition within a specified time is the summons to be processed through the City Court. This is what is normally called a "Traffic Violations Bureau".
The New York Constitution Article VI § 17 provides, in part:
  "[Town, village and city courts; jurisdiction; judges.]
  § 17. a. Courts for towns, villages and cities outside the city of New York are continued and shall have the jurisdiction prescribed by the legislature * * *.
"b. The legislature may regulate such courts, * * *.
*      *      *
  "d. The number of the judges of each such town, village and city courts and the classification and duties of the judges shall be prescribed by the legislature. * * *"
Article IX is the Home Rule Article of the Constitution and contains the following provision:
  "Existing laws to remain applicable; construction; definitions.
  "§ 3. (a) Except as expressly provided, nothing in this article shall restrict or impair any power of the legislature in relation to:
*      *      *
  "(2) The courts as required or provided by article VI of this constitution, and
*      *      *"
In our opinion, only the State Legislature has jurisdiction to legislate in relation to the courts and judicial matters except as the Legislature itself in specific terms may delegate that authority to a municipality.
The only general State legislation which we can find authorizing cities, villages and towns to create traffic violations bureaus is General Municipal Law Article 14-B (§§ 370-373), which, in § 370, provides, in part:
"§ 370. Establishment
  "The legislative body of a city, village or town, may by ordinance or local law authorize the court having jurisdiction of traffic cases * * * to establish a traffic violations bureau to assist the court in the disposition of offences in relation to traffic violations. Such bureau shall be in charge of such person or persons and shall be open at such hours as the court may designate." (Emphasis supplied.)
In our opinion, a traffic violations bureau to process traffic tickets may be established by a city, village or town only in the precise way authorized in General Municipal Law Article 14-B. No variation is permissible. Any attempt by a city, village or town to legislate for itself in the field, except as authorized, would be an invalid attempt to act in a prohibited field.